                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

_________________________________

Tony Terrell Robinson,                            Case No. 17cv437-DSD-KMM

                    Plaintiff,

v.                                                           ORDER

Minnesota, State of et al.

                Defendants.
_________________________________

      This matter is before the Court on Mr. Robinson’s1 Motion to Consider
Responses to Defendant’s Opposition. (ECF No. 212.) After careful consideration,
the Court finds that Mr. Robinson’s motion should be DENIED.

I.    Procedural Background

       On October 21, 2019, Mr. Robinson filed a Motion to Exclude Expert Report,
requesting that he be exempted from the requirement to provide a written expert
report. (ECF No. 192.) The defendants opposed the motion (ECF No. 205), and on
December 12, 2019, this Court denied Mr. Robinson’s motion. (ECF No. 207.) On
December 26, 2019, Mr. Robinson filed a reply to the defendants’ opposition and the
present motion requesting the Court to consider it. (ECF Nos. 211, 212.)

II.   Analysis

      In his motion, Mr. Robinson argues that the Court should have waited for his

1
  On December 26, 2019, Mr. Robinson publicly filed a letter to this Court indicating
that he is transgender and in the early stages of transitioning. (ECF No. 217.) In that
letter, he referred to himself as “Tony Robinson” and used masculine pronouns to
describe himself. Therefore, the Court uses the same here. If Mr. Robinson prefers a
different manner of address, he may inform the Court by letter.
reply before issuing its decision. However, according to Local Rule 7.1, Mr.
Robinson’s Motion to Exclude Expert Report was a non-dispositive motion. L.R.
7.1(b)(4)(A)(iii) (classifying discovery-related motions as non-dispositive). Reply
memoranda in support of non-dispositive motions are not permitted except where the
court has given prior permission. L.R. 7.1(b)(3). Mr. Robinson did not request
permission to file his reply, instead choosing to file it simultaneously with his reply.
The Court had no reason to expect a reply from Mr. Robinson and is under no
obligation to consider it now.

       However, the Court is mindful of the delays caused by Mr. Robinson’s
incarceration. Therefore, it will briefly address the argument made in his reply. Mr.
Robinson argues that his physician, Dr. Seybold, is exempt from the Rule 26(a)(2)(B)
requirement for written reports because as an unretained treating physician, he falls
under the Rule 26(a)(2)(C) disclosure requirement. This argument, rather than
rebutting the arguments made in the defendant’s response, shifts the focus of Mr.
Robinson’s motion entirely. In his original motion, Mr. Robinson requested the relief
of being exempt from the Federal Rules of Civil Procedure. Now, he essentially seeks
an advisory opinion from the Court regarding which provision of Rule 26(a)(2)
applies to Dr. Seybold. However, regardless of the answer to that question, Mr.
Robinson would not be exempt from following that rule. Thus, the Court will not
disturb its previous ruling.2

III.   Order

      Accordingly, IT IS HEREBY ORDERED that Mr. Robinson’s Motion to
Consider Responses (ECF No. 212) is DENIED.

Dated: January 27, 2020                               s/ Katherine Menendez
                                                      Katherine Menendez
                                                      United States Magistrate Judge



2
 The Court observes that this question is also better suited as an evidentiary challenge
made at summary judgment or in a motion in limine. See Cattanach v. Burlington
Northern Santa Fe, LLC, No. 13-cv-1664 (JRT/JSM), 2015 WL 5521751 at *12 (D.
Minn. Sept. 18, 2015).

                                           2
